Citation Nr: 1129980	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic pulmonary condition, to include asthma, bronchitis, and breathing problems.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been submitted to reopen the claim for service connection for a chronic pulmonary condition, to include asthma, bronchitis, and breathing problems.

In August 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In June 2009, the Board determined that new and material evidence had been received to reopen the claim for service connection for a chronic pulmonary condition, to include asthma, bronchitis, and breathing problems, and remanded this claim on the merits for further evidentiary development.  The case has now been returned to the Board for further appellate action.

In its June 2009 decision, the Board also denied entitlement to an initial disability rating in excess of 10 percent prior to May 31, 2008 and in excess of 20 percent beginning on May 31, 2008 for a low back disability.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

For the reasons explained below, the current appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for a chronic pulmonary condition, to include asthma, bronchitis, and breathing problems.

The Board's March 2009 Remand instructed the RO/AMC to schedule the Veteran for a VA pulmonary examination by a physician with the appropriate expertise to determine the nature and etiology of any currently present pulmonary condition, to include asthma, bronchitis, and breathing problems.  Pursuant to this Remand instruction, the Veteran underwent a VA respiratory examination in December 2009.  However, this examination and subsequent nexus opinions (contained in August 2010 and September 2010 addenda) were rendered by a VA physician who is a resident in orthopedic surgery.  The Board has determined that this physician does not have the "appropriate expertise" necessary to determine the nature and etiology of the Veteran's current pulmonary conditions.  As such, the Veteran should be scheduled for a new VA respiratory examination by a physician with expertise in respiratory disorders to determine the nature and extent of any current pulmonary conditions, and to obtain an opinion as to whether any such disorders are possibly related to service.  The Court has held that where the Remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As an additional matter, a March 2008 VA treatment record noted that the Veteran had applied for disability benefits from the Social Security Administration (SSA) but was turned down.  However, the Veteran has multiple physical disabilities, and it is unclear whether his application for SSA benefits was based on any pulmonary conditions.  Thus, the Veteran should be asked to indicate whether his application for SSA disability benefits was based on any pulmonary conditions.  If so, a request should be made to the SSA for the application, the decision, and any medical evidence relied upon in making that decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

Relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant ongoing VA treatment records dating since March 2008 from the VA Medical Center in Nashville, Tennessee.

2.  Ask the Veteran to clarify whether his application for Social Security Administration (SSA) disability benefits was based on any pulmonary conditions.  If the Veteran responds affirmatively, then the application, the decision, and any medical evidence relied upon in making that decision should be requested.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination by a physician with expertise in respiratory disorders to determine the nature and extent of any current pulmonary conditions, and to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the physician in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the physician should clearly identify all pulmonary disorders found.  With respect to each diagnosed pulmonary disorder, the physician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current pulmonary disorder arose during service or is otherwise related to any incident of service, taking into account the in-service diagnoses of upper respiratory infection and bronchitis.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

